DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 2/13/2013 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no such document as “IBM PATENTS OR PATENT RELATED APPLICATIONS TREADED AS RELATED” as listed in the Non-Patent Literature Documents section of the submitted IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
It is noted that the applicant also submitted the following additional Non-Patent Literature documents on 2/13/2021 that were not listed on the submitted IDS:
Bordag et al., "Small worlds of concepts and other principles of semantic search," International Workshop on Innovative Internet Community Systems, Springer, Berlin, Heidelberg, 2003.
Tanev, "Learning textologies: Networks of linked word clusters," Text Mining, Springer, Cham, 2014. 25-40.
It appears that the applicant intended to list these NPL documents on the submitted IDS but they were mistakenly omitted. Therefore, a Notice of References Cited document (PTO-892) was included that lists these NPL documents in order to show that they were considered by the examiner.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Wable et al. (‘Wable’ hereinafter) (Publication Number 20110137902), teaches a search producing, as its result set, all of the identified first-order and second-order connections that match the query according to some query matching algorithm (Wable, paragraph [0030]). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “using the knowledge graph to determine which ones of the set of entities are related to entities contained within the NLQ to produce a filtered set of entities; using the filtered set of entities to identify a second set of significant events in the selected corpus; and presenting members of the first and second set of significant events to a user as a search result”, and similarly in independent claims 9 and 15.
Dependent claims 2-8, 10-14 and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198